Name: Commission Regulation (EEC) No 3416/83 of 2 December 1983 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 12 . 83 Official Journal of the European Communities No L 343 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3416 / 83 of 2 December 1983 on the supply of various lots of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC ) No 1886 / 83 ( s ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products ,Having regard to Council Regulation (EEC ) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC ) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in the Annex . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , India has requested a supply of the quantity of butter set out therein : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 . p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 343 / 2 Official Journal of the European Communities 7 . 12 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1983 . For the Commission Poul DALSAGER Member of the Commission 7 . 12 . 83 Official Journal of the European Communities No L 343 / 3 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1039 / 82 (b ) purpose (EEC) No 1040 / 82 2 . 3 . Recipient Country of destination ^j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'Inde , chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 600 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 January 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous ( 2 ) No L 343 /4 Official Journal of the European Communities 7 . 12 . 83 Description of the lot B 1 . Programme Council Regulations: 1982 (a ) legal basis (EEC) No 1039 / 82 (b ) purpose (EEC ) No 1040 / 82 2. 3 . Recipient Country of destination } Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'Inde , chaussÃ ©e de Vleurgat 217, B- 1 050 Bruxelles 6 . Total quantity 200 tonnes 7. Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders 19 December 1983 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : (a ) shipment period Before 29 February 1984 (b ) closing date for the submis ­ sion of tenders 9 January 1984 15 . Miscellaneous ( 2 ) 7 . 12 . 83 Official Journal of the European Communities No L 343 / 5 Description of the lot C 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1039 / 82 (b ) purpose (EEC) No 1040 / 82 2 . 3 . Recipient Country of destination ^j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'Inde, chaussÃ ©e de Vleurgat 217 , B- 1 050 Bruxelles 6 . Total quantity 200 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY5 12 . Shipment period Before 31 March 1984 13 . Closing date for the submission of tenders 19 December 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : (a) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 9 January 1 984 15 . Miscellaneous ( 2 ) No L 343 / 6 Official Journal of the European Communities 7 . 12 . 83 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must be made from pasteurized fresh cream and contain no colouring matters or neutralizes . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16% ,  non-fat dry matter content : maximum 1 ,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 ( 2 ) and (3 ) of Regulation (EEC) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram.